NOT RECOMMENDED FOR PUBLICATION
                               File Name: 20a0690n.06

                                           No. 19-2440

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT
                                                                                       FILED
 UNITED STATES OF AMERICA,                               )                       Dec 11, 2020
                                                         )                   DEBORAH S. HUNT, Clerk
        Plaintiff-Appellee,                              )
                                                         )
 v.                                                      )       ON APPEAL FROM THE
                                                         )       UNITED STATES DISTRICT
 CHRISTOPHER RISHELL,                                    )       COURT FOR THE EASTERN
                                                         )       DISTRICT OF MICHIGAN
        Defendant-Appellant.                             )
                                                         )




       BEFORE: BATCHELDER, WHITE and BUSH, Circuit Judges.

       JOHN K. BUSH, Circuit Judge. Christopher Rishell appeals his 240-month prison

sentence, which was imposed after he pleaded guilty to one count of assault with a dangerous

weapon in aid of racketeering, in violation of 18 U.S.C. § 1959(a)(3) and 18 U.S.C. § 2. Rishell

challenges the application of USSG § 2A1.1, the guideline for first-degree murder, in calculating

his base offense level. For the following reasons, we AFFIRM Rishell’s sentence.

                                                 I.

       Rishell joined other members of his gang in a plot to kill A.S., a member of a different

subset of their gang who, in their minds, had “exhibit[ed] disrespect” to Rishell’s gang subset in a

video posted on Facebook. Rishell had discussed with his fellow gang members the “violation”—

a gang term encompassing possible reprisals that ranged from assault to killing—of A.S. on

multiple occasions, including during gang meetings, although Rishell was not among those
No. 19-2440, United States v. Rishell


designated to carry out the shooting. Around 9:30 p.m. on October 7, 2017, the group opened fire

on A.S.’s home and on a vehicle parked nearby. Despite setting out to “violate” A.S., they also

killed one of their own, R.R., who was struck and killed by a bullet fired by one of the group

members. R.R.’s death occurred when he stepped out of his pickup truck to shoot from the street.

Two bystanders in a parked car also suffered injuries from the attack. Although he was inside his

home on the night of the shooting, A.S. emerged unscathed.

       For his role in the shooting, Rishell was indicted for one count of conspiracy to commit

murder in aid of racketeering, in violation of 18 U.S.C. § 1959(a)(5) (Count 1); three counts of

attempted murder in aid of racketeering, in violation of 18 U.S.C. § 1959(a)(5) and 18 U.S.C. § 2

(Counts 2, 4, and 6); three counts of assault with a dangerous weapon in aid of racketeering, in

violation of 18 U.S.C. § 1959(a)(3) and 18 U.S.C. § 2 (Counts 3, 5, 7); and one count of using,

carrying, and discharging a firearm during and in relation to a crime of violence, in violation of

18 U.S.C. § 924(c) and 18 U.S.C. § 2 (Count 8).

       Rishell pleaded guilty to Count 7, for aiding and abetting assault with a dangerous weapon

in aid of racketeering. The plea agreement specified that the parties disagreed on the correct base

offense level under USSG § 2E1.3: Rishell argued that the proper base offense level was 33, while

the government argued that the proper offense level was 43. When calculating Rishell’s base

offense level, the district court started with USSG § 2E1.3, which provides that the court should

apply the base offense level pertaining to the underlying crime or racketeering activity. The district

court next moved to USSG § 2A1.5, the guideline for conspiracy or solicitation to commit murder,

which cross-references USSG § 2A1.1, the guideline for first-degree murder, “if the offense

resulted in the death of a victim.” USSG § 2A1.5(c)(1). Rishell objected to the base offense level

in the presentence report.



                                                  2
No. 19-2440, United States v. Rishell


       The district court sentenced Rishell to 240 months’ imprisonment, the statutory maximum

for his offense, plus three years of supervised release. Rishell timely appealed.


                                                II.

       We review for clear error a district court’s factual findings regarding the sentencing

guidelines, and we give de novo review to a district court’s legal conclusions and application of

the guidelines to a set of undisputed facts. See United States v. Kimble, 305 F.3d 480, 485 (6th

Cir. 2002). A decision is not clearly erroneous simply if it is “maybe or probably wrong;” rather,

“it must strike us as wrong with the force a five-week-old, unrefrigerated dead fish.” United

States v. Lanham, 617 F.3d 873, 888 (6th Cir. 2010) (quoting United States v. Perry, 908 F.2d
56, 58 (6th Cir. 1990)). The district court need only find the facts underlying a determination of

intent by a preponderance of the evidence to support the application of a greater guidelines range.

United States v. Holloway, 480 F. App’x 374, 379 (6th Cir. 2012); United States v. Rogers, 261 F.

App’x 849, 853 (6th Cir. 2008) (explaining that “the government’s proof supporting” a cross

reference to attempted murder for sentencing “need be shown only by a preponderance of the

evidence”).

       A. Required Stipulation

       Rishell argues first that the district court misapplied USSG § 1B1.2 by utilizing the facts

stipulated in his plea agreement to establish a more serious offense than the offense of conviction,

because the plea agreement did not include a stipulation specifically permitting the factual

statements in the plea to be used for such a purpose. USSG § 1B1.2 provides that a factual

statement or stipulation establishing a more serious offense than the offense of conviction may

allow for the use of a guideline section applicable to the stipulated offense. USSG § 1B1.2(a).

But the guideline’s commentary explains that such a stipulation is to be used to render a different

                                                 3
No. 19-2440, United States v. Rishell


guideline section applicable only if “the defendant and the government explicitly agree that the

factual statement or stipulation is a stipulation for such purposes.” USSG § 1B1.2, comment.

(n.1). However, Rishell did not object below to the use of a base offense level other than that for

assault with a dangerous weapon in aid of racketeering—in other words, for the underlying crime

of assault. Instead, he asserted both in the plea agreement and in his objections to the Presentence

Report that the proper base offense level is 33, and his brief suggests that he relied on USSG

§ 2A1.5. Thus, Rishell forfeited that argument, and we will not address its merits. See Hamer v.

Neighborhood Housing Servs., 138 S. Ct. 13, 17 n.1 (2017) (“[F]orfeiture is the failure to make

the timely assertion of a right . . . .” (quoting United States v. Olano, 507 U.S. 725, 733 (1993)).

       B. Premeditation

       Next, Rishell contends that the offense conduct stipulated to in the plea agreement does not

specifically amount to first-degree murder or felony murder under USSG § 2A1.1 because Rishell

neither acted with premeditation nor proximately caused R.R.’s death. The district court found

that Rishell and his cohorts acted with both premeditation and malice aforethought, “to the extent

there’s any difference between those two things,” assigning the fact that “somebody inside the

house was not killed and that somebody outside the house was [killed]” to “happenstance.”

       The district court did not clearly err in finding that Rishell had the requisite intent under

USSG § 2A1.1. The commentary to USSG § 2A1.1 provides that the first-degree-murder

guideline “applies in cases of premeditated killing” as well as “when death results from the

commission of certain felonies.” USSG § 2A1.1, comment. (n.1). “A killing is premeditated

when it is the result of planning and deliberation,” and the “amount of time needed for

premeditation” need only be “long enough for the killer to have formed the ‘intent to kill,’ and

‘be fully conscious of that intent.’” United States v. Ingle, 460 F. App’x 593, 596 (6th Cir. 2012)



                                                 4
No. 19-2440, United States v. Rishell


(quoting United States v. Garcia-Meza, 403 F.3d 364, 371 (6th Cir. 2005)). The district court’s

finding that Rishell had specific intent to kill A.S. was a “reasonable inference” based on the

record. United States v. Anderson, 795 F.3d 613, 617 (6th Cir. 2015).

       The plea agreement and the presentence report contained sufficient information to

determine that Rishell and his accomplices acted with premeditation. The district court found that

Rishell “knew what was going on, assisted and intended to assist in this . . . drive-by shooting with

a fully armed company of . . . six or seven individuals.” The court further noted that the group of

shooters “intended to attack” an “ordinary passenger car parked in front of the subject residence.”

       That determination was based on sound evidence contained in the plea agreement. Rishell

stipulated that the “instant offense, a shooting” occurred after he and other “members of [his gang

subset] agreed that A.S. should be violated” in response to A.S.’s disrespect. Before the shooting,

Rishell and other gang members discussed the upcoming “violation” at multiple meetings over the

course of weeks, and “Rishell knew that his fellow [gang] members were armed with and would

use firearms.” Rishell helped decide which members would conduct the “violation.” And two

days before the shooting, Rishell and four other gang members exchanged private messages in a

Facebook group message in anticipation of the shooting. The messages contained multiple

statements that the district court could reasonably infer demonstrated an intent to kill A.S, and

Rishell had included a screenshot photograph of A.S.’s home address. Plus, after the shooting,

one of the gang members called Rishell to report on it.

       The district court also relied on evidence gleaned from the Probation Department’s

independent investigation. Although Rishell objected to the inclusion of that evidence in two

paragraphs in the presentence report because they were not stipulated to in the plea agreement, he

does not raise those objections again on appeal. One of these paragraphs describes how R.R. was



                                                 5
No. 19-2440, United States v. Rishell


shot by “another [gang] member and died at the scene” after R.R. stepped out of his pickup truck,

as well as how two bystanders in a vehicle parked near A.S.’s residence were struck by bullets but

survived. Although A.S. suffered no injuries, multiple bullets struck his residence. Other portions

of the presentence report likewise provide that Rishell and others “conspired and agreed with one

another to murder A.S. for the purpose of maintaining and increasing position in the [gang]

enterprise.” Notably, even without these two paragraphs, there was sufficient factual information

admitted in the plea agreement to support the district court’s determination of premeditation.

        Thus, the district court did not “clearly err in inferring, based on a preponderance of the

evidence, that” Rishell’s intent to kill A.S. was premeditated. See Holloway, 480 F. App’x at

379.

       C. Transferred Intent

       Rishell concedes that the stipulated facts in the plea agreement qualify him for the guideline

for conspiracy or solicitation to commit murder, USSG § 2A1.5. Yet he ignores that USSG

§ 2A1.5(c) instructs a district court to apply the first-degree-murder guideline “[i]f the offense

resulted in the death of a victim.” USSG § 2A1.5(c)(1). He contends that because R.R. was an

accomplice whom the shooters did not intend to kill, R.R. was not a “victim” for the purpose of

§ 2A1.5(c)(1). That construction of “victim” ignores the concept of transferred intent, to which

the district court referred by invoking the “happenstance” fact that R.R. was killed rather than

A.S. It is an established principle of criminal law that the intent to kill a particular person can be

transferred to another person who is inadvertently killed. See 18 U.S.C. § 1111(a) (“Every

murder . . . perpetrated from a premeditated design unlawfully and maliciously to effect the death

of any human being other than him who is killed, is murder in the first degree.”); Lewis v. United

States, 523 U.S. 155, 166–67 (1998) (describing 18 U.S.C. § 1111(a) as including “certain



                                                 6
No. 19-2440, United States v. Rishell


instances of transferred intent (i.e., D’s killing of A, while intending to murder B)” among the

forms of first-degree murder). The district court therefore properly considered R.R. a “victim”

under USSG § 2A1.1.

       Thus, the district court did not err in applying the cross-reference for first-degree murder

when calculating Rishell’s base offense level.


                                                 III.

           For the foregoing reasons, we AFFIRM Rishell’s sentence.




                                                  7